UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 27, 2012 REDWOOD MORTGAGE INVESTORS IX, LLC (Exact Name of Registrant as Specified in its Charter) Delaware 333-155428 26-3541068 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 900 Veterans Blvd., Suite 500, Redwood City, CA 94063 (Address if Principal Executive Offices)(Zip Code) (650) 365-5341 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Redwood Mortgage Investors IX, LLC, is filing with this report, as Exhibit 99.1, the unaudited consolidated balance sheet, with condensed notes thereto, as of June 30, 2012, of its managers, Redwood Mortgage Corp., and its wholly-owned subsidiary, Gymno LLC, for the purpose of updating that information. The previous consolidated balance sheet filed for the managers was as of March 31, 2012. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Unaudited Consolidated Balance Sheet as of June 30, 2012, of Redwood Mortgage Corp. and subsidiaries SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REDWOOD MORTGAGE INVESTORS IX, LLC Signature Title Date /s/ Michael R. Burwell Michael R. Burwell Manager of Gymno LLC November 27, 2012 /s/ Michael R. Burwell Michael R. Burwell President Secretary/Treasurer of Redwood Mortgage Corp. (Principal Financial and Accounting Officer); Director of Redwood Mortgage Corp. November 27, 2012
